Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “such that second wave fronts which are at least partially parallel and at least partially incoherently superimpose the first wave fronts” at lines 11-12. It is unclear as to what degree consider as “at least partially parallel” (Claim 1 at lines 11-12. However, fig.6 shows first and second wave fronts 84, 85. Also see para.0113, i.e., Laser ray bundle 84 includes substantially parallel wave fronts. Laser ray bundle 85 includes substantially spherical wave fronts. However, fig.6 shows first and second wave fronts 84 and 85 are not parallel to each other) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-10 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “such that second wave fronts which are at least partially parallel and at least partially incoherently superimpose the first wave fronts” at lines 11-12. It is unclear as to what degree consider as “at least partially parallel”. 
 	Claim 1 recites “the second beam shaping section includes at least one axiconically shaped surface” at line 24. It is unclear what shape is considered as axiconically shaped surface? Examiner noted that Claim 6 has the same issue. 




 	




Response to Arguments
 	Applicant's arguments filed on 06/01/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 103 …” on pages 7-10 of remark.
 	In response, the amendment to claims overcome the 35 USC 103 rejections. Thus, 35 USC 103 rejections have been withdrawn. With respect to the argument that applicant respectfully disagrees that the combination of Zemanek, Veldkamp, Cordingley, and/or Kumamoto to achieve “a top hat intensity distribution of the laser beam”. Examiner agreed that the applicant’s position. For example: para.0104 discuss about the top hat distribution can be formed in a region of the laser beam, having a length of at least 5 mm, preferably at least 10 mm, more preferably at least 20 mm parallel to the beam direction. And then para.0121 discuss about figs.7-8 show the laser propagation direction starting from plane 89, i.e., starting from waist 87a of the laser beam, the intensity distributions and the spot diameters are broadened as can be taken from figs.7c to 7f and length positions 3 and 12 (3 to 12 mm). These passages suggest that beam diameter increases in the laser propagation direction and eventually forming a top hat intensity (i.e., 7e or 7f). In contrast, Zemanek is silent regarding a top hat intensity. 
 	(2) The claim limitations raise 112 issues. Please see 112 rejections above.





Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761